Citation Nr: 1042215	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  05-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the Veteran's case was subsequently transferred 
to the Nashville, Tennessee RO.

This case was previously before the Board in January 2008 when it 
was remanded for further development.  In July 2009, the Board 
increased the evaluation of the Veteran's service-connected post 
traumatic stress disorder (PTSD) to 70 percent disabling, and 
remanded the issue of entitlement to a TDIU.  Unfortunately, the 
Board again finds that a remand is necessary in order to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's appeal so that he is afforded 
every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Therefore, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the Veteran if further action is required.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the Veteran is entitled to a 
total disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

In this case, the Veteran is currently service-connected for 
posttraumatic stress disorder (PTSD), evaluated as 70 percent 
disabling from September 24, 2001.  
The Board therefore finds that the Veteran has met the schedular 
percentage criteria for a total disability rating based on 
individual unemployability. 

In addition, the record shows that the Veteran is currently 
unemployed.  He alleges that his service-connected PTSD prevents 
him from obtaining gainful employment.  In this regard, the Board 
notes that the Veteran was provided with a VA examination in 
September 2008 in connection with his claim for a higher 
evaluation for his service-connected PTSD.  At the time of the 
examination, the Veteran was noted to be looking for employment 
and reported that he feels better when he is working.  The 
examiner indicated that the Veteran had five jobs in four years 
and that he was having problems keeping a job.  Despite this, 
however, the examiner found that the Veteran's PTSD symptoms 
alone were not such that they prevented him from maintaining 
gainful employment.  Since that time, the Veteran submitted two 
statements indicating that his anxiety level is so intense that 
he finds it hard to leave his apartment and that he feels panicky 
around crowds.  He reports that he can hardly cope with everyday 
situations and goes to the grocery store at four in the morning 
in order to avoid people.  The Veteran indicated that the VA 
Medical Center in Johnson City was in the process of enrolling 
him in the long term PTSD program and that one of his physicians 
thought he was about to lose control.  The Veteran indicated that 
he had tried to work in the past year but that his boss asked him 
to find something else to do.  Based on the foregoing, the Board 
finds that the Veteran should be afforded a VA examination in 
order to determine whether he is currently unemployable due 
solely to his service-connected PTSD.  

In addition, the Veteran indicated that the VA Medical Center in 
Johnson City was in the process of enrolling him in the long term 
PTSD program.  Records of the Veteran's treatment at this 
facility, and Mountain Home VA Medical Center, dated since 
February 2008 should be associated with the Veteran's claims 
file.  The Veteran should also be afforded an opportunity to 
submit additional medical evidence relevant to his claim that may 
not be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA healthcare 
providers that have treated him since 
September 2001 for his PTSD.  After securing 
any necessary authorization from him, obtain 
all identified treatment records, to include 
those from the Johnson City VA Medical Center 
and Mountain Home VA Medical Center dated 
since February 2008.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be scheduled for an appropriate VA 
examination in order to determine the impact 
his service-connected PTSD has on his 
employability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  The 
examiner is specifically directed to read the 
Veteran's correspondence, to include the 
letters dated in June 2010 and July 2010.

After examining the Veteran, the examiner 
should (a) comment generally on the 
functional and industrial impairment caused 
by his service-connected PTSD and (b) 
indicate whether, without consideration of 
his age or nonservice-connected disabilities, 
the Veteran's service-connected PTSD alone 
prevents him from securing and following a 
substantially gainful occupation.

Opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and sound 
medical principles.  The examiner should note 
that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The question is 
whether the Veteran is capable of performing 
the physical and mental acts required by 
employment, not whether the Veteran can find 
employment.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

